 In the MatterOf INGRAM-RICHARDSONMFG. COMPANYOF INDIANA, INC.andFEDERAL LABOR UNION 22174, AFFILIATEDWITHTHE A. F. OF L.Case No. R-1770.-Decided Aril 23, 1940Porcelain and Enamel ProductsManufacturingIndustry-Investigation ofRepresentatives:controversy concerning representation of employees: rivalorganizations;employer's refusal to recognize petitioning union as exclusivebargaining agent until so designated by Board ; contract with certified labororganization which has run for one year and is terminable thereafter on 60days' notice no bar; substantial showing of membership by petitioning union-Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, exclusiveof truckdrivers, clerical employees,and supervisory em-ployees ; stipulated-ElectionOrderedMr. Colonel C. Sawyer,for the Board.Mr. R. H. Coin,of Frankfort, Ind., for the Company.Pryor & Davidson, by Mr. Frank S. Pryor,of Frankfort, Ind., andMr. Hugh Gormley,of Indianapolis, Ind., for Union 22174.Mr. James Robb,of Indianapolis, Ind., for the S. W. O. C.Mr. N. Barr Miller,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEOn December 11, 1939, Federal Labor Union 22174, affiliated withthe A. F. of L., herein called Union 22174, filed withthe RegionalDirector for the Eleventh Region (Indianapolis, Indiana) a petitionalleging that a question affecting commerce hadarisen concerningthe representation of employees of Ingram-Richardson Mfg. Com-pany of Indiana, Inc., herein called the Company, and requesting aninvestigation and certification of representativespursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On March 12, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.23 N. L.R. B., No. 9.2 53034-41 -v of23--785 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 15, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, uponUnion 22174, upon Steel Workers Organizing Committee on behalfof Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge No. 1774, affiliated with the C. I. 0., herein calledthe S. W. O. C., a labor organization claiming to represent employeesdirectly affected by the investigation, and upon International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers of America,Local #746, herein called the Teamsters, a labor organization havinga contract with the respondent covering the wages and working con-ditions of the Company's truck drivers.Pursuant to the notice, a hearing was held on March 20, 1940, atFrankfort, Indiana, before John T. Lindsay, the Trial Examiner dulydesignated by the Board.At the hearing the S. W. O. C. was per-mitted by the Trial Examiner to intervene in the proceedings.TheBoard, the Company, Union 22174, and the S. W. O. C. were rep-resented 1 and participated in the hearing.Before the taking oftestimony and again at the close of the hearing the S. W. O. C.moved that the petition of Union 22174 be dismissed.For reasonshereinafter stated the motion is hereby denied.Full opportunityto be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The S. W. O. C. requested the privilege of filing a brief, and thatprivilege was granted by the Board to all parties.No briefs werefiled.On April 9, 1940, a hearing for the purpose of oral argumentwas conducted by the Board in Washington, D. C., at which Union22174 appearedUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYIngram-Richardson Mfg. Company of Indiana, Inc., is an Indianacorporation with its principal place of business located in the cityof Frankfort, Indiana.The Company is engaged in the manufacture,sale, and distribution of porcelain table tops, enameled stove and'The Board and Union 22174 were represented by counselThe Company was repre-sented by its president, R H. Coln. and the S W 0 C by its fie]d dhector, James Robb. INGRAM-RXHARDSON MFG. COMPANY OF INDIANA, INC.87refrigerator parts, and frit.The raw materials used by the Companyin its manufacturing operations consist of flat steel, enameling stock,acids, sands, glass, mine products, oxides; light chemicals, packingsupplies, and gasoline.During the year 1937, the cost of said raw.materials amounted to $765,000, of which 85 per cent were shippedto the Company from points outside the State of Indiana.Duringthe same year, the Company produced 448,000 pieces of metal; 270,000porcelain table tops ; 5,,330,000 square feet of enameled steel stoveparts; and 10,700,000 pounds of'frit.The estimated value of suchfinished products amounted to approximately $900,000.Approxi-mately 75 per cent of,the finished products were shipped to pointsoutside the State of Indiana.It was stipulated at the hearing by the Company and the Board,and we find, that the current operations and business' of the Companywere substantially the same as set forth above.2The Companyadmits that it is engaged in interstate commerce within the meaningof Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDFederal Labor Union 22174 is a labor organization affiliated withthe American Federation of Labor, admitting to its membership allproduction and maintenance employees of the Company, excludingemployees in a supervisory capacity as direct representatives ofmanagement, foremen, office employees, truck drivers, and watchmen .3Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge No. 1774, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership allproduction and maintenance employees of the Company, exclusiveof truck drivers, clerical employees, and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONSince June 8, 1937, the Company has continuously had contractswith the S. W. O. C. covering wages and working conditions.OnOctober 14, 1938, the Board certified the S. W. O. C. as theexclusive-bargaining agent of all production and maintenance employees oftheCompany, exclusive of truck drivers, clerical employees, andsupervisory employees, on a showing of 116 membership cards outof 226 employees in the unit.Following certification the S. W. O. C.and the Company executed a new contract,as ofNovember 1, 1938,recognizing the S. W. O. C. as the exclusive bargaining agent for all2The facts set forth in the preceding paragraph wve, e found be the Board ofMatterof Ingram-Richardson Mfg Co of Indiana, Inc.andAmalgamatedAssociationof Iron,Steel & TinWorkers, Local 17711, 9 N.L R. B. 200, decided October 14, 1938.aA representative of Union, 22174 stated atthe hearingthat watchmen were excludedfrom membershipif they had"police powers " 88DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the appropriate unit.By its terms the contractwas to be effective until November 1, 1939, and thereafter to con-tinue indefinitely unless changed by law or on 60 days' notice byeither party.This contract is currently in force.Union 22174 began to organize in October 1939 and was charteredon October 19, 1939.On October 21, 1939, a representative of Union22174 notified the Company by letter that that organization rep-resented a majority of the employees within the established unit andrequested a conference for the purpose of negotiating a contract.The Company replied by letter on October 25 that it was undercontract with the S. W. O. C., a union certified by the Board, andsuggested that Union 22174 file a petition with the Board for thepurpose of establishing its claim to recognition as the exclusivebargaining agent of the Company's employees.Thereafter, on De-cember 11, 1939, Union 22174 filed its petition with the Board.At the hearing the S. W. O. C. filed its motion to dismiss thepetition because of the contract currently in effect 4We are of theopinion that the contract is no bar to our determination of repre-sentatives at this time.The contract has run for more than a yearand by its terms is terminable at any time after November 1, 1939,upon 60 days' notice by either party.We find that the current con-tract between the Company and the R. W. O. C. does not preventan investigation and certification of representatives at this time.sThe factory pay roll of the Company for March 16, 1940, indicatesthat there are 291 employees within the unit which we have found inSection V,infra,to be appropriate.Union 22174 submitted 71 mem-ership cards to the Regional Director for the Eleventh Region andto the Trial Examiner as evidence that it had a substantial member-ship among the Company's employees.Most of these cards weresigned in October or November 1939.At the hearing representativesof Union 22174 testified that that organization had 200 additionalmembership cards which were unavailable because D. E. Smith,president of Union 22174, who was the custodian of those cards, hadleft the city the latter part of February 1940 without turning themover to any other officer of the union, and that no one had yet beenable to communicate with him by mail in order to obtain them.Ac-cording to the testimony, all of the missing cards were signed betweenOctober 1939 and sometime in February 1940.Witnesses for Union.22174 testified that various members of that organization distributedand collected membership cards which were then turned over to4A second ground stated for dismissal is that the petitioner of Union 22174 misstatesthe facts as to the number of eligible employees on the pay roll and the number ofemployees who had designated Union 22174 as their bargaining agent5Matter of Todd-Johnson Dry Docks,Inc.andIndustrial Union of Marine and Ship-building Workers of America, Local No.29, 10 N L It. B. 629 INGRAM-RICHARDSON MFG. COMPANY OF INDIANA, INC.89Smith.Two members of Union 22174 testified that they had obtainedapproximately 60 to 65 signed membership cards which they turnedover to Smith, but the two witnesses were uncertain whether any ofthese cards were among the 71 still in the possession of Union 22174or whether they were among the 200 cards which Smith failed to turnover to the union.The S. W. 0. C. asserted that it had 212 members among the Com-pany's employees on November 1, 1939; 173 on March 2, 1940, and189 on March 20, 1940, the day on which the hearing was held. Theonly evidence of membership submitted for examination to the Re-gionalDirector was a typewritten list of 173 names which theS.W. 0. C. stated were paid-up members for the month of January1940. . This list was signed by the financial secretary of the S. W.0. C. and his signature witnessed by three persons.We are of the opinion that on the basis of all the evidence Union22174 has made a sufficient showing of substantial support among theCompany's employees to raise a question concerning representationat this time."We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead 'to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITAt the hearing the 'parties stipulated that the unit appropriate forthe purposes of collective bargaining should consist of all productionand maintenance employees of the Company, exclusive of truckdrivers, clerical employees, and supervisory employees.7This- is the unit which we found appropriate in a previous in-vestigation and determination of the representatives of employees of6SeeMatterof R. C. A. Manufacturing Company,Inc.andInternational Brotherhoodof ElectricalWorkers B-957,16 N. L. R. B., 883. CfMatter of North AmericanAviation,Inc.andUnited AutomobileWorkers of America, Local No228,C I. 0., 19 N. L R B.222;Matter of General Electric CompanyandTheG.E. IndustrialUnion of TheBridgeportWorks,Incorporated,15 N. L. R. B., 1018.'In connectionwith the stipulationitwas stated at the hearingthat all thepartiesagreed that dock handswere within the appropriateunit and were not to be excluded aswithin theclassification of truck drivers. 90'DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis Company."We find that all production and maintenance em-ployees of the Company, exclusive of truck drivers, clerical employees,and supervisory employees constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESNeither Union 22174 nor the S. W. O. C. sought to be certified onthe basis of evidence submitted at the hearing.Representatives cantherefore best be determined by an election by secret ballot.Theparties stipulated that in the event of an election the pay roll ofMarch 16, 1940, should be determinative of the eligibility of em-ployees to vote.We shall so direct.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.FederalLaborUnion 22174, affiliated with the AmericanFederation of Labor, and Amalgamated Association of Iron, Steel &Tin Workers of North America, Lodge No. 1774, affiliated with theCongress of Industrial Organizations, are labor organizations withinthe meaning of Section 2 (5) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the rep-resentation of employees of Ingram-Richardson Mfg. Company ofIndiana, Inc., Frankfort, Indiana, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.3.All production and maintenance employees of the Company, ex-clusive of truck drivers, clerical employees, and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations- Series 2,as amended, it is hereby8Matter of Ingram-Richardson Mfg. Co. of Indiana, Inc.andAmalgamatedAssociationof Iron, Steel & Tan Workers, Local 1774,9 N.L. R. B 200. INGRAM-RICHARDSON MFG. COMPANY OF INDIANA, INC.91DIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withIngram-Richardson Mfg. Company of Indiana, Inc., an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Eleventh Region, acting in this matter as the agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all production and mainte-nance employees who were on the Company's pay roll of March 16,1940, including employees who did not work during the period coveredby that pay roll because they were ill or on vacation, and employeeswho were then or have since been temporarily laid off, but excludingtruck drivers, clerical employees, supervisory employees, and em-ployees who have since March 16, 1940, quit or been discharged forcause, to determine whether they desire to be represented for thepurposes of collective bargaining by Federal Labor Union 22174,affiliatedwith the American Federation of Labor, by AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, LodgeNo. 1774, affiliated with the Congress of Industrial Organizations, orby neither.